In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust Ct. 636, Reap. Dec. 11147) and International Packers, Limited v. United States (52 Cust. Ct. 472, Reap. Dec. 10696), the court found and held that export value, as defined in section 402(b), Tariff Act of 1930, as amended by the *918Customs Simplification Act of 1956, T.D. 54165, is the proper basis for tbe determination of the value of the canned meat exported from Argentina, during the period January 1, 1959, through December 31, 1959, and that such values are the respective appraised values less the amount in Argentine pesos for retention, as stated in the invoices, for the respective products described in the invoices and as stated in each entry covered by the appeals for reappraisement.